 



Exhibit 10.4
ASSIGNMENT OF TRADEMARK REGISTRATIONS
ASSIGNMENT OF TRADEMARK REGISTRATIONS
     WHEREAS, GETTY OIL COMPANY, a Delaware corporation located and doing
business at 3810 Wilshire Boulevard, Los Angeles, California 90054 is the owner
of the trademark registrations set forth in the annexed Schedule A; and
     WHEREAS, POWER TEST CORP., a Delaware corporation located and doing
business at 175 Sunnyside Boulevard, Plainview, New York 11803 is desirous of
acquiring said trademark registrations and the goodwill of the business
symbolized by the trademarks covered by said registrations;
     NOW, THEREFORE, for good and valuable consideration, receipt of which is
hereby acknowledged, said GETTY OIL Company, does herby assign unto said POWER
TEST CORP. all right, title and interest in and to the trademark registrations
identified in the annexed Schedule A together with the goodwill of the business
symbolized by the trademarks covered by said registrations.
     This Agreement is executed at White Plains, New York, this 11th day of
July, 1985.

            GETTY OIL COMPANY
      By:   /s/ William C. Weitzel Jr.         President             

          Attest:    
 
       
By:
  /s/ Carl B. Davidson
 
Secretary    

 



--------------------------------------------------------------------------------



 



Schedule A
Trademark Registrations

                                      Registration     Expiration   Description
  Number     Date     Date  
Getty and design
    947,471       11-21-72       11-21-92  
G and design
    957,175       4-17-73       4-17-93  
Getty
    958,055       5-1-73       5-1-93  
Getty Premium
    915,523       6-22-71       6-22-91  
Getty Premium
    1,030,492       1-20-76       1-20-96  
Super-GO
    650,780       8-27-57       8-27-97  
Super G/O
    878,221       10-7-69       10-7-89  
Getty Economart
    1,312,638       1-1-85       1-1-2005  

 